Citation Nr: 0617756	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for numbness of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on a period of active duty from July 1967 
to July 1970.
This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A back disability is first shown more than one year after 
the veteran's separation from service, and is not related to 
events, disease, or injury during military service.

2.  Numbness of the feet is first shown more than one year 
after the veteran's separation from service, and is not 
related to events, disease, or injury during military 
service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Numbness of the feet was not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Back Disability

The veteran claims that he sustained a back disability when 
he was thrown off a tank during active service in 1969.  
However, service medical records do not show any complaints, 
treatment, or diagnosis of a back disability.  Further, 
service records only indicate that the veteran sustained a 
right knee injury after being thrown from a motor vehicle in 
September 1969 and later underwent surgery for that knee 
condition in October 1969.  Additional records dated in 
December 1969 show that the veteran was allowed 30 days of 
convalescent leave after knee surgery and returned to full 
duty on December 10, 1969.  A May 1970 service medical 
examination conducted shortly before the veteran's separation 
from active service specifically indicated that his spine and 
lower extremities were normal, noting only a scar on the 
veteran's right knee.        

The Board notes that the veteran's representative argues that 
the veteran was involved in combat during active service.  
For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Competent medical evidence of record details that the veteran 
suffers from a back disability with findings of significant 
developmental lesion in the low back region, congenital 
fusion in last vertebrae to sacrum, lumbar strain, nerve root 
compression at L4-L5, markedly degenerated facet joint, 
lumbar spondylosis, disc disease, multi-level advanced 
degenerative joint disease, chronic low back pain, chronic 
pain syndrome, bulging disc with annular tear at L5-S1 level, 
and bilateral facet joint hypertrophy causing foraminal 
encroachment at L4-L5 and L5-S1 levels.  Unfortunately, a 
chronic back disability is first shown much later than one 
year after separation from active service.    

Competent medical evidence of record contains multiple 
medical opinions concerning whether the veteran's current 
back disability is related to an injury during active 
service.  In this case, the Board finds the opinions of the 
VA physicians in the June 1984 and October 2005 VA 
examination reports to be entitled to great probative value 
compared to multiple private and VA physician statements 
concerning whether the veteran's claimed back disability is 
related to an injury during active service.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The October 2005 VA physician's opinion contains coherent 
statements indicating that he could not relate the veteran's 
back disability to active service.  The October 2005 VA 
examiner listed a diagnosis of chronic low back pain status 
post two back operations (in 1993 and 1995).  After reviewing 
the veteran's service medical records in detail, the examiner 
noted that the records were silent for low back pain 
notations or treatment and stated that he could not resolve 
the issue "without resort to mere speculation."  Further, 
in a June 1984 VA examination report, the examiner indicated 
that the veteran's significant low back problems, as seen on 
an X-ray conducted during June 1984, did not appear to be a 
posttraumatic change.  

The Board has also considered additional VA medical opinions 
of record.  In a December 1984 VA doctor's statement, it was 
noted that the veteran hurt his low back after being blown 
off a tank in Vietnam during 1969.  In two statements dated 
in 1995 and 2004, an additional VA doctor opined that the 
veteran had received a back injury in Vietnam and also 
generally noted that all of the veteran's medical problems 
"stem from his military service or the stress of trying to 
cope with it".  The Court has held that medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Further, 
the veteran's available service medical records do not show 
that the veteran suffered from a back injury during service.  
Each of these medical statements appears to be based on the 
veteran's reported history and, therefore, has little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-192 (1991) (an opinion may be discounted 
if it materially relies on a layperson's unsupported history 
as the premise for the opinion).  

In an August 1994 VA physician's statement it was noted that 
the veteran's "last lumbar spine examination confirmed that 
the amount of bone growth, scar tissue and nerve damage are 
consistent with the 1969 back surgery."  While an October 
2000 statement by the veteran during an interview and an 
undated fellow serviceman's statement each indicate that the 
veteran received shrapnel wound to the back in March 1969, 
the Board notes that service medical records do not show that 
the veteran underwent any type of back surgery or shrapnel 
removal during active service.

Finally, none of these medical statements discussed above 
indicate that the treatment provider has reviewed the 
veteran's claims file or service medical records prior to 
making an opinion concerning the etiology of his current back 
disability.  The Court has rejected medical opinions as 
immaterial where there was no indication that the physician 
had reviewed the claimant's service medical records or other 
relevant documents, which would have enabled him to form an 
opinion on service connection on an independent basis.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  For these 
reasons, the Board finds that the additional VA physician 
statements are considerably less probative than the June 1984 
and October 2005 VA medical opinions.    

In this case, even applying the relaxed evidentiary standard 
under 38 U.S.C.A. § 1154(b) and assuming that this veteran 
received a back injury alleged to have been incurred in 
combat during active service, a preponderance of the 
competent medical evidence of record is against a finding 
that the veteran suffers from a current back disability that 
is etiologically related to an injury during his active 
service.  As the Board finds that the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002).  
Entitlement to service connection for a back disability is 
not warranted.

Numbness of the Feet

Service medical records do not show any complaints, 
treatment, or diagnosis of numbness of the feet.  Competent 
medical evidence of record, including VA treatment notes, 
private treatment notes, and multiple VA examination reports, 
shows findings of radiating pain, parathesias of the legs, 
leg numbness, peripheral neuropathy, posterior tibial 
tendonitis, and lumbar radiculopathy.  In a February 1992 VA 
examination report, the examiner indicated that the veteran 
suffered from parathesias of the legs secondary to the lumbar 
disc disease.  In an October 2005 VA examination report, the 
examiner detailed that the veteran's bilateral foot 
conditions of peripheral neuropathy and posterior tibial 
tendonitis began in 2003 and were not related to his military 
service.  

None of the medical evidence of record shows that the veteran 
suffers from any foot condition that was etiologically 
related to active service.  Further, a chronic bilateral foot 
disability is first shown much later than one year after 
separation from active service.  Consequently, entitlement to 
service connection for numbness of the feet is not warranted.  
As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the present case, a substantially complete application for 
the veteran's new and material evidence claims was received 
in May 2001.  Thereafter, in an April 2002 rating decision 
the RO denied the veteran's claims for entitlement to service 
connection for a back disability and numbness of the feet.  
In an August 2005 decision, the Board reopened the veteran's 
claims for entitlement to service connection based on the 
receipt of new and material evidence.  

Letters dated in February 2004 and March 2006 from VA as well 
as the December 2003 statement of the case (SOC) issued by 
the RO complied with the four notice requirements listed 
above.  Moreover, to the extent that the veteran was not 
specifically advised to submit any pertinent evidence in his 
possession by these letters, he was given the text of 
38 C.F.R. § 3.159 in the December 2003 SOC.  Consequently, he 
was aware of this provision.  

VA provided notice to the veteran after the April 2002 rating 
action was promulgated.  Nevertheless, the Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.  Notice was provided by VA, 
and the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed above.  Further, after the notice 
was provided, the case was readjudicated in the December 2005 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, the Board finds no 
defect in notice that results in any prejudice to the 
veteran.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.  
Finally, the veteran submitted a March 2006 statement which 
indicated he had no further evidence to submit concerning his 
claims on appeal. 

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In this case, the veteran was given notice of what type of 
information and evidence was needed to substantiate his 
service connection claims as well as given notice of the type 
of evidence necessary to establish disability rating and 
effective dates for the disabilities on appeal in the 
February 2004 and March 2006 letters from the RO.  Despite 
any inadequate notice provided to the veteran on these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

As for VA's duty to assist a veteran, the veteran's available 
service medical and personnel records, private treatment 
records, VA examination reports, and VA treatment records 
have been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations to 
evaluate his claimed back and foot disabilities.    

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for numbness of the feet is 
denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


